DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20180202585 A1
Smith et al. hereinafter Smith
US 9976928 B2
Strait et al. hereinafter Strait


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Strait. Fig. 6A of Smith invention is reproduced below for claim mapping purposes.

    PNG
    media_image1.png
    316
    721
    media_image1.png
    Greyscale

With respect to claim 1, Smith discloses a sealing adapter (SA) for fluidly coupling a device under test (DUT), which includes a DUT body (40) and a plurality of mounting studs (MS), to a corresponding seal head (SH) of a pressure testing system (Fig. 7), the sealing adapter comprising: 
an adapter body (AB) that includes a first end (FE) with a first sealing surface (FSS), a second end (SE), and a fluid passageway (passageway 5, Fig. 3), wherein the first end (FE) and the second end (SE) are spaced apart from one another along an adapter axis of the sealing adapter (SA); and 
a mounting flange (MA) extending radially away from the adapter body (AB) and defining a plurality of stud receivers (SR, Fig. 4); wherein 
the sealing adapter (SA) is configured such that, during operative use of the sealing adapter (¶[0028] discloses the hydrostatic testing equipment attached to the extended front end of a jackscrew and having a hollow passageway though its length and extending through the center of the blind flange for allowing test fluid to be conducted into and out of the flanged item being tested), the sealing adapter (SA) is positioned between the device under test (DUT) and the corresponding seal head (SH) such that each stud receiver (SR) of the plurality of stud receivers (SR) receives a respective mounting stud of the plurality of mounting studs (MS).
Smith discloses the claimed sealing adapter except a plurality of mounting studs (MS) extending from the DUT body. 
Strait invention related to testing pressure containing structures with flanged connections discloses a plurality of mounting studs (bolts 26) extending from the DUT body (flanged component 12).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smith with the teachings of  Strait so that Smith DUT body will have plurality of mounting studs extending from the DUT body as disclosed in Strait’s invention for the predicable benefit of Securing the DUT so that the connection will be leak proof during the process of testing. Furthermore, it would have been obvious to one having ordinary skill in the art to substituting the flanges of Smith with the flanges of Strait, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.
With respect to claim 2, Smith and Strait disclose the sealing adapter of claim 1 above. Smith further discloses the mounting flange (MF) is configured to engage the plurality of mounting studs (MS) of the DUT such that the sealing adapter (SA) is at least partially supported by the DUT during operative use of the sealing adapter (Fig. 5 illustrates .  
With respect to claim 3, Smith and Strait disclose the sealing adapter of claim 1 above. Smith in Fig. 6A illustrates each stud receiver of the plurality of stud receivers (SR) is one or more of an aperture formed in the mounting flange (MF), a notch formed in a peripheral region of the mounting flange, a cutout defined in the peripheral region of the mounting flange, a recess formed in the peripheral region of the mounting flange, a channel formed in the peripheral region of the mounting flange, and a groove formed in the peripheral region of the mounting flange.  
With respect to claim 4, Smith and Strait disclose the sealing adapter of claim 1 above. Smith further discloses the mounting flange (MF)extends only partially circumferentially around the adapter body (Fig. 6A).  
With respect to claim 5, Smith and Strait disclose the sealing adapter of claim 1 above. Smith in Fig. 5 illustrates the mounting flange (MF) extends fully circumferentially around the adapter body (AB).
With respect to claim 6, Smith and Strait disclose the sealing adapter of claim 1 above. Smith further discloses the fluid passageway (5) fluidly interconnects the first end (FE) and the second end (SE); wherein the first sealing surface (FSS) is configured to engage a first sealing component to form a fluid seal between the first sealing surface and a fluid opening of the DUT during operative use of the sealing adapter(Fig. 7 and Fig. 8); wherein the second end (SE) includes a second sealing surface (¶[0014] discloses annular sealing material between said blind flange and the flange of the flanged opening); wherein the second sealing surface is configured to engage a second sealing component to form a fluid seal between the second sealing surface and the corresponding seal head during operative use of the sealing adapter; and wherein one or both of the first sealing component and the second sealing component includes one or more of a sealing gasket, a ring type joint (RTJ) gasket, an O-ring, a sealing surface, and a polyurethane sealing surface (¶[0035] discloses Non-limiting examples of suitable sealing materials such as O-ring placed between each of the blind flanges and the flanges of the item to be tested).
With respect to claim 7, Smith and Strait disclose the sealing adapter of claim 1 above. Smith further discloses a lifting member (handle 24) configured to be engaged by a lifting apparatus to lift the sealing adapter (SA); wherein the lifting member (24) comprises one or more of a hook, a ring, a shackle, and a chain link (30 and 36).  
With respect to claim 8, Smith and Strait disclose the sealing adapter of claim 7 above. Smith further discloses the lifting member (30 and 36) is at least substantially aligned with a center of mass of the sealing adapter (SA).
With respect to claim 9, Smith and Strait disclose the sealing adapter of claim 1 above. Smith further discloses pressure testing system (Fig. 7 illustrates hydrostatic testing equipment) for performing pressure testing of a DUT, the pressure testing system comprising: a frame (10); a clamp structure supported by the frame and configured to operatively support the DUT (12); and a pressurizing assembly for delivering a pressurized fluid to the DUT (¶[0046] discloses the testing fluid used to pressurize the flanged item); wherein the clamp structure includes at least one of (Fig. 5).  
With respect to claim 15, Smith and Strait disclose the pressure testing system of claim 9 above. Smith further discloses a DUT rotation mechanism for selectively rotating the clamp structure relative to the frame during operative use of the pressure testing system (Fig. 6B illustrates  the blind flange being manually activated by use of a lever that is rotated to advance a jack screw thus engaging a blind flange against the flange of the flanged item to be tested); wherein the DUT rotation mechanism is configured to selectively rotate the clamp structure relative to the frame through a DUT rotation angle that is at least 30 degrees and at most 90 degrees (As can be seen in Fig. 6A the flange can be rotates from 0-360 degree during installation).
With respect to claim 16, Smith and Strait disclose a method of pressure testing a DUT that includes a plurality of mounting studs with the pressure testing system of claim 9 above. Smith further discloses operatively coupling the DUT to the pressure testing system (Fig. 7); and delivering the pressurized fluid to the DUT (¶[0046] discloses the testing fluid used to pressurize the flanged item); wherein the operatively coupling the DUT to the pressure testing system includes mounting the at least one sealing adapter on the DUT such that each of the plurality of stud receivers receives a respective mounting stud of the plurality of mounting studs (Fig. 4-Fig. 8).
With respect to claim 17, Smith and Strait disclose the method of claim 16 above. Smith further discloses the mounting the at least one sealing adapter on the DUT includes mounting such that the plurality of mounting studs (MS) supports the at least one sealing adapter (SA).
With respect to claim 19, Smith and Strait disclose the method of claim 16 above. Smith further discloses subsequent to the operatively coupling the DUT to the pressure testing system (Fig. 7 & 8), rotating the clamp structure relative to the frame through a DUT rotation angle that is at least 30 degrees and at most 90 degrees (As can be seen in Fig. 6A the flange can be rotates from 0-360 degree during installation).  
With respect to claim 20, Smith and Strait disclose the method of claim 16 above. Smith further discloses prior to the operatively coupling the DUT to the pressure testing system (Fig. 6A and 6B), selecting the at least one sealing adapter from among a plurality of sealing adapters based, at least in part, on one or more properties of the DUT (Fig. 7 and 8).
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-14 are objected as these claims directly or indirectly depend on claim 10.
With respect to claims 10 and 18, the references separately or in combination do not appear teach the clamp structure includes: a first seal head; a second seal head spaced apart from the first seal head; and a force transmitting member configured to force the DUT into sealing engagement with at least a portion of the clamp structure when the DUT is positioned between the first seal head and the second seal head; wherein each sealing adapter of the at least one sealing adapter is configured to be positioned between the DUT and one of the first seal head and the second seal head during operative use of the pressure testing system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861          

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861